TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00030-CV




                                      In re Kevin Hyland




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Kevin Hyland has filed a petition for writ of mandamus complaining of

the trial court’s order related to discovery sought by the real party in interest. Having reviewed

the record and the parties’ filings, we deny the petition for writ of mandamus. See Tex. R. App.

P. 52.8(a). We lift our temporary stay, issued January 20, 2022.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: February 23, 2022